 PERMANEERCORPORATIONPermaneer Corporation and United Paperworkers In-ternational Union,AFL-CIO. Case 36-CA-2464October 29, 1974DECISION AND ORDERBy MEMBERSJENKINS, KENNEDY, AND PENELLOOn April 5, 1974, Administrative Law Judge Hen-ry S. Sahm issued the attached Decision in this pro-ceeding. Thereafter, the Respondent filed exceptionsand a supporting brief, and General Counsel filed areply to Respondent's exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge only tothe extent consistent herewith.The complaint alleged that Respondent promul-gated and enforced an unduly broad rule restrictingemployees from union activities and union solicita-tion on their own time,' and that it enforced the rulein a disparate and discriminatory manner againstunion adherents. It also alleged that Respondent dis-charged employee Morelli for the professed reasonthat he had violated the aforesaid rule whereas, infact,Respondent discharged him because of hisunion and concerted activities. The AdministrativeLaw Judge found that the rule was not unlawful. Weagree. But he also found that it was disparately ap-plied to Morelli in violation of Section 8(a)(3) of theAct.With this latter finding, we disagree.Respondent is engaged in the manufacture of par-ticleboard at a plant in Brownsville, Oregon. Theplant consists of two mills under one roof. Each millhas its own production superintendent and its ownproduction employees. Production crews for the twomills have separate restroom facilities, timeclocks,and lunchrooms. Because of the continuous nature ofthe plant's operations, employees are given staggered20-minute lunchbreaks and two 10-minute rest peri-ods resulting in only a few people not working at anygiven time. The two mills have a common telephonesystem, but utilize a separate horn or siren system torelay code. signals to employees and supervisors re-garding fire calls, telephone calls, and productiontieups.1The rule reads: "Lunch breaks are to be taken in the designated area forthe respective departments."367Martin Morelli was hired by Respondent in March1970 and worked as the press or console operator onthe relief-shift production crew until he was termi-nated on July 17, 1973. According to his former su-pervisors,Morelli was a good workman but hard tosupervise because he liked doing things his own way.In the spring of 1972, Morelli was active in orga-nizing the employees of the Brownsville plant in be-half of a local of the Lumber and Sawmill WorkersUnion, AFL-CIO. That union filed a representationpetition with the Board and a consent election washeld in September 1972. The union lost the election.InMarch 1973, Morelli became active in behalf ofanother labor union, United Paperworkers Interna-tional Union, AFL-CIO, which was seeking to repre-sent Respondent's employees. This effort resulted ina second consent-election agreement and an electionin October 1973, which the Paperworkers won.In late June or early. July 1973, Morelli, whoworked in mill #2, admitted being orally repri-manded by his foreman, Fred McNeil, for being outof his production area during his break period in vio-lation of shop rule 5.The incident which led to Morelli's discharge oc-curred on the evening of July 16, 1973. According toMorelli's account, about 7:15 p.m., during his 20-minute lunchbreak (Morelli worked the swing shifton that day), he was in Foreman McNeil's office ex-amining a production report when the telephonerang and a female voice asked for McNeil. Morellianswered that McNeil was out and suggested that thecaller call back in a few minutes while Morelli wentto find McNeil. Morelli then left his place in mill #2and went to mill #1 looking for McNeil. While inmill#1, he spoke to employee Thornton who wasworking.When he spied McNeil, he ran up to Mc-Neil and told him about the telephone call and thecall back.McNeil's account of the incident is that he sawMorelli talking to employee Thornton in the sanderarea where Morelli had no business being and thatwhen Morelli saw him Morelli ran up to him andsaid he had been looking all over the plant for Mc-Neil and wanted to know if McNeil had received atelephone call. McNeil questioned Morelli about thetelephone call.Morelli was unable to give the nameof, or the message from, the caller. Morelli was alsonot able to give any satisfactory explanation for notsounding the maintenance horn, an accepted signal,in order to call McNeil back to his office. Doubtingthat there had been any telephone call for him, Mc-Neil spoke to employee Paul Beaudin, who was sub-stituting forMorelli during the latter's break periodand would receive all incoming calls; and asked himif there were any telephone calls while McNeil was214 NLRB No. 47 368DECISIONS OF NATIONAL LABOR RELATIONS BOARDout of his office. Beaudin answered that there hadbeen only two incoming calls, but he had been un-able to make a connection with either one. Asked byMcNeil if Morelli could have received a call in theforeman's office, Beaudin answered that Morelli hadbeen nowhere near that office. McNeil subsequentlytoldMorelli that he did not believe his telephone sto-ry and that Morelli had again been out of his areatalking with people who were supposed to be work-ing and that McNeil would not put up with suchconduct any longer.McNeil, who was leaving that evening on a shortvacation, telephoned Production Manager Karl Sor-man at his home and told him about the Morelli inci-dent. Sorman suggested terminating Morelli in viewof the fact that McNeil also told him that he hadgivenMorelli a final warning on another matter aweek or so earlier. However, McNeil said that per-haps they ought to check Morelli's personnel file firstand make a determination later. Sorman approvedthe idea. The next day Sorman examined Morelli'sfile,which showed a number of reprimands, spoke toBeaudin who told him no telephone call had beenreceived for McNeil the previous day and that Mor-ellihad not been in McNeil's office, discussed thesituation with the plant manager, and decided to ter-minate Morelli. Since Morelli's shift on July 17 wasscheduled to start at 11 p.m., Sorman appeared at theplant shortly before the start of the shift to tell Mor-ellihe was fired.2 During the termination interview,according to Sorman, Morelli was not able to givehim a satisfactory explanation of the alleged tele-phone call for McNeil the previous day.The Administrative Law Judge credited Morelli'saccount of what happened on July 16; namely, thatduring his break period Morelli had received a tele-phone call for McNeil and he had gone to mill # 1only to find McNeil and tell him so. In making thiscredibility determination, the Administrative LawJudge simply ignored without explanation' the testi-mony of employees Beaudin and Thornton which, in2 In the printed form usedfor recordingthe termination, Sorman gave thefollowing explanation of the terminationTermination for failureto comply withcompany rulesWas in theSander area without permission-on last shiftWas warned for thesame thing in the pastThese ruleswere reviewed in a crew meeting 4weeks ago3AlthoughtheAdministrativeLaw Judgeset fortha summary of thetestimonyof employees Beaudin andThornton,his failure to discuss thereasons for rejecting their stories while creditingthat ofMorelli is unaccept-able, in view of the additional undeniedtestimonyof both individuals whichbore directlyon Morelli'scredibility.Both Beaudin and Thornton weredisinterested, neutral witnesses,whereasMorelli was the subject of the8(a)(3) allegationwith a majorinterest in the outcome of the proceedingSuch a situation requires careful considerationby an Administrative LawJudge and some statementof whyhe rejected the internally corroborativetestimony of the two disinterested witnessesin favor ofthe uncorroboratedtestimony of the alleged discriminateeour opinion, completelyunderminesthe validity ofthe Administrative Law Judge's credibilitydetermi-nation.Thus, Beaudin testified that Morelli couldnot have received a telephone call for McNeil duringthe relevanttime;that he had so informed McNeiland Sorman; that, on July 19, Morelli called him andasked him to say if asked that on the evening of July16 there might have been three calls, one of which hemissed,4 and that Beaudin refused.Employee Thornton testified that he worked inmill# 1, and that on the evening of July 16 Morellicame to him and asked him "how things were going"and whether he had signed a union card. During theconversation,Morelli also asked whether Thorntonhad seen any "white hats" (foremen). When Thorn-ton reported that he had seen McNeil, Morelli left.Further,Thornton testified thatMorelli had saidnothing to him about a telephone call for McNeil.Finally,Thornton testified that on the evening ofJuly 17, Morelli asked him to say, if he was ques-tioned as to why Morelli was in Thornton's area, thatthe reasonwas anoutside telephone call for McNeil.About a week later, Morelli asked him again to givethe same answer if questioned. This testimony of wit-nesses Beaudinand Thornton is in everyessentialpoint uncontradicted.InStandard Dry Wall Products, Inc.,91 NLRB 544(1950), enfd. 188 F.2d 362 (C.A. 3, 1951), the Boardset forth the standard of review of an AdministrativeLaw Judge's findings of fact. The Board stated:In all cases, save only where there are no excep-tionsto the Trial Examiner's [now Administra-tiveLaw Judge] proposed report and recom-mended order, the Actcommitsto the Boarditself,not to the Board's Trial Examiners, thepower and responsibility of determining thefacts, as revealed by the preponderance of theevidence. Accordingly, in all caseswhich comebefore us for decision we base our findings as tothe facts upona de novoreview of the entire re-cord, and do not deem ourselves bound by theTrial Examiner's findings. Nevertheless, as thedemeanor of witnesses is a factor of conse-quence in resolvingissues ofcredibility, and asthe Trial Examiner, but not the Board, has hadthe advantage of observing the witnesses whiletheytestified,it is our policy to attach greatweight to a Trial Examiner's credibility findingsinsofar as they are based on demeanor. Hencewe do not overrule a Trial Examiner's resolu-tions asto credibility except where the clear pre-The importance of this is that Beaudin hadalready toldMcNeil andSorman that during the break period only two calls had been received, butthat no satisfactory connections had been made in the case of either call Ifthere had been a third call, this might have confirmed Morelli's story PERMANEER CORPORATION369ponderance ofallthe relevant evidence convinc-es us that the Trial Examiner's resolution wasincorrect.An Administrative Law Judge cannot simply ig-nore relevant evidence bearing on credibility and ex-pect the Board to rubber stamp his resolutions byuttering the magic work "demeanor." 5 There are twoadversary witnesses to the July 16 incident, Morelliand McNeil. There are also two neutral witnesseswho gave important testimony bearing on this inci-dent, Beaudin and Thornton. Neither of these neu-tralwitnesses was impeached. The testimony theygave is virtually uncontradicted. Beaudin's testimonyis that no telephone call was received for McNeil;Thornton's that Morelli said nothing to him about atelephone call for McNeil. Moreover, both testified,and Morelli admitted, that Morelli asked them to lieabout their accounts of what happened so as to savehis job. Both refused Morelli's request. The testimo-ny of these two witnesses, in our opinion, establishesoverwhelmingly that the Administrative Law Judge'screditing of Morelli's account of what happened onJuly 16 was incorrect, that Morelli did not receive atelephone call for McNeil, and that Respondent cor-rectly believed that the telephone story was a fabrica-tion created to excuse Morelli's presence in an areawhere he had no right to be.6 On the basis of the clearpreponderance of all the relevant evidence,' wetherefore overrule the Administrative Law Judge andfind that Morelli was in violation of a lawful compa-ny rule when McNeil found him in mill # 1 speakingto employee Thornton.The Administrative Law Judge found, in the alter-native, that, even if it is assumed,arguendo,thatMorelli had violated the rule, the real reason for hisdischarge was not the rule violation but his unionactivities.We cannot agree. In the first place, there isinsufficient evidence of strong union animus on thepart of Respondent! In little more than a year, Re-5InterboroContractors, Inc,157 NLRB 1295, 1301, in 14 (1966)6Member Penello findsLizdale Knitting Mills,Inc, 211 NLRB-(1974),distinguishable in that there the AdministrativeLaw Judge's credibility res-olutions were based in part on the demeanor of the witnesses but wereadequately supportedby objectiveevidence,whereas here demeanor is thesole ground for crediting Morelli and all other evidenceis to the contrary'Local 918,international Brotherhoodof Teamsters, Chauffeurs,Ware-housemen,and Helpers of America (Tale-Lord Manufacturing Company, Inc206 NLRB382 (1973) CfTomJohnson,Inc,154 NLRB 1352 (1965).8Our dissenting colleague emphasizesthe testimonyof former ForemanRoger Pump as demonstrating a strong union animus on the part of theRespondent Pump testified that, at a management meeting in1972, duringa prior union campaign,someone remarkedthat the Unionwould fall flaton its face if Morelli were not around Pump also stated that, althoughsimilar violationsby other employees were overlooked,he had written anofficialwarning for Morelli,dated July 14, 1972,for being in the wronglunch area only after a superior had instructed him to get rid of MorelliThis evidence,which might be construed as showing union animus, con-cerned statements made approximatelyIyear beforeMorelli 's dischargespondent was confronted with two separate union or-ganizational campaigns. In both instances, it agreedto consent elections. In neither campaign was itcharged with having committed unfair labor practic-es to thwart the organizational efforts of its employ-ees.The Administrative Law Judge himself foundthat Respondent never forbade employees from en-gaging in union activities during their nonworkingtime in such designated areas as restrooms, lunch-rooms, and the foremen's offices. In fact, he alsofound that Morelli used the lunchroom to campaignon behalf of the Union during his nonworking time,and this fact was known by management. This ishardly the conduct of an employer intent on defeat-ing a union organizational campaign by unlawfulmeans.In the second place, Morelli on July 16 was in vio-lation of a lawful rule restricting him to the lunch-room of mill #2 on his lunchbreaks when he wasfound by McNeil talking to Thorntoninmill#1.The rule was contained in a handbook distributed toemployees in June, and its importance had beenstressed to employees. Morelli admitted that he wasaware of the rule. In fact, he testified that he hadbeen orally reprimanded by Foreman McNeil only afew weeks before his discharge for violating the ruleby being out of his production area during his breakperiod. The rule was important and had a threefoldpurpose: to have employees congregated in one areaso that they could be quickly called upon to fightfires, an ever present danger in a plant with highlycombustible material; to have employees immedi-ately available in case of a production breakdownsince the plant operated on a continuous basis; andto prevent accidents to employees who might other-wise wander about the plant.In the third place, the Administrative Law Judge'sinference that the rule was disparately enforcedagainstMorelli is not supported, in our opinion, bythe clear preponderance of the evidence. Before ter-minating Morelli, Production Manager Sorman re-viewed Morelli's personnel file which contained writ-ten reports of eight reprimands given to Morelli be-tween June 1972 and July 1973. The reprimandscovered such offenses as disturbing other employeeson the job, failure to comply with company rules bytaking a lunchbreak in a nondesignated area, late-ness, late reporting of expected absence because ofand before the 1972 electionMorelli was not discharged pursuant to thesealleged statements,but instead continued to work for another year Duringthat period,several other incidents occurred involving Morelli, some ofthem during the 1973 organizing campaign,for which he received written ororal reprimands but no discharge in March 1973, he was suspended for Iweek for insubordination because he swore at a foreman, but he was notdischarged It is evident that the 1972 statements were too remote in time toconstitute probative evidence of union animus at the time of the 1973 dis-charge 370DECISIONS OF NATIONAL LABOR RELATIONS BOARDsickness, insubordination, and, finally, on July 8,1973, approximately a week before discharge "takingreading material out of lunch room into work area."This latter reprimand by Foreman McNeil containedthe phrase "Final Warning." This "Official Warn-ing" was signed by Morelli. There is no evidence thatany employee with a comparable record of rule in-fractions and reprimands received less lenient treat-ment from Respondent than did Morelli.9We therefore find that the General Counsel hasnot met his burden of proving that Respondent dis-charged Morelli for a discriminatory reason. Accord-ingly, we shall dismiss the complaint in its entirety.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the complaint here-in be, and it hereby is, dismissed in its entirety.MEMBER JENKINS, dissenting:Iconsider my colleagues' reversal of the Adminis-trative Law Judge's credibility resolutions to be total-ly unwarranted. Their justification for this rather ex-treme action is the Administrative Law Judge's al-leged failure to discuss the testimony of employeesBeaudin and Thornton which seemingly is in conflictwith the credited testimony of employee Morelli, thealleged discriminatee.With this as their basis, mycolleagues then go on to substitute their own evalua-tion of the record evidence, accepting, as credited,testimony which the Administrative Law Judge ex-pressly discredited and discrediting testimony whichhe expressly credited, all without any further expla-nation or justification other than the assertion of theBoard's right to make its own credibility resolutions.My objections are many, but first and foremostamong them is that my colleagues have relied on anerroneous predicate in reaching their conclusions.Contrary to my colleagues' statement, the Adminis-trative Law Judge did not "simply ignore" the testi-9 The Administrative Law Judge also statedthe timingand precipitous nature of Morelli's discharge by Sor-man, the nextday after the telephonecall incident,which was Sorman'sday off,nevertheless, felt the matterso urgent that he cameto the plantfrom his homeat II o'clockat night,isa cogent circumstance fromwhich it is not too unreasonable to draw aninferenceof proscribedmotivationand a conclusionof discriminationWe must respectfully disagreewith the Administrative Law Judge's evalu-ation of this incidentWe think it proves nothing July 17, the dayafter thetelephone call incident,was not Sorman'sday off, he actuallyworked onthat dayHis normal working hours did not extendto I I p.m However,ForemanMcNeil hadleft for a vacation at the end of the shifton July 16,and Morelli started towork at II p in on July 17If Sorman was to dis-charge Morelli, he hadto appear at that time There is thereforeno signifi-cance in thisincidentmony of Beaudin and Thornton. On the contrary, theAdministrativeLaw Judge specifically discussedtheir testimony and although he did not expresslydiscredit them, he did fully credit the testimony ofMorelli whose testimony conflicts with that of Beau-din and Thornton. Such a situation is not uncommonin cases that come before us and it would indeed beunfortunate if we were to proceed on the basis thatan Administrative Law Judge's failure to expresslyresolve each and every bit of conflicting testimonycould result in the overturning of those credibilityresolutions he has made. Of course I recognize thatan Administrative Law Judge's credibility resolutionsare not to be held inviolate, but when testimony isspecifically discussed, I believe it must be deemed tohave been considered and rejected in the face of con-flicting credited testimony.Even if I were to accept my colleagues' premisethat the Administrative Law Judge failed to considerBeaudin's and Thornton's testimony, which I do not,Iwould still consider their approach unjustifiable. Inthis case we are not dealing with a simple "one onone" credibility resolution, but rather with the credi-bility of numerous witnesses whose credibility is notnecessarily affected by a resolution of the conflictsbetween the testimony of Morelli on the one handand Beaudin and Thornton on the other. Thus, whileI accept the proposition that the Board has the powertomake credibility resolutions, there must be, in theabsence of demeanor, a clear basis in the record forcrediting one witness over another, an uncommonsituation where, as here, the testimony of numerousindividuals is involved. In such circumstances, whenthe charge is made that certain testimony has beenignored or overlooked, it would seem to me that thebetter course of action would be to remand the mat-ter to the Administrative Law Judge for specific find-ings rather than for us to open up all the credibilityresolutionsmade and offer a wholly independentevaluation of all the record testimony.Itwould serve no purpose here to engage in anextended discussion of the record evidence bearingupon Morelli's discharge, but I would be remiss inmy duty if I did not at least indicate that there isconsiderable record testimony in support of the Ad-ministrative Law Judge's conclusion that Morelli wasdischargedbecauseofhisunionactivities.Respondent's contention is that after numerouswarnings for plant rule infractions, Morelli was dis-charged on July 16 for being in violation of rule 5which required that employees take their lunchbreaks in designated areas in their departments. Al-though the Administrative Law Judge found thatrule 5 was lawful on its face, and I agree, he conclud-ed that the rule was used as a pretext to mask the PERMANEER CORPORATIONunlawful motive for discharging Morelli and thateven if Morelli had in fact violated rule 5, the dispari-ty in its enforcement evidence a discriminatory appli-cation of the rule to Morelli. Of particular signifi-cance in evaluating the Administrative Law Judge'sfindings is the testimony of Roger Pump who wasformerlyMorelli's foreman. Pump's testimony iscredited by the Administrative Law Judge and ap-parently accepted by my colleagues. In relating toevents which occurred about the time of the firstunion campaign, Pump testified that he was instruct-ed by his superiors that he was to give particular at-tention to the enforcement of the plant rules whereMorelli and Pruitt (another union activist) were con-cerned and that Foreman Peterson told him that if itwere not for Morelli, there would be no union activi-ty at the Brownsville plant and, therefore, an effortshould be made to rid the plant of him. In connec-tion with the application of rule 5, Pump testifiedthat it was violated almost every day, but that theonly written warning Pump ever issued for such aninfraction was to Morelli and that was because he(Pump) had been instructed by Production ManagerSorman to get rid of Morelli. Pump further testifiedthat both Production Manager Sorman and PlantManager Calbaum gave orders to the supervisorsthat they wanted Morelli out of there and that, as aresult,Pump felt obligated to write Morelli up forbeing tardy even though other employees who werehabitually late did not receive similar treatment. Alsointerestingly enough, Foreman McNeil, whose testi-mony is accepted by my colleagues, even admittedthat in the 2-1/2 years he had been a foreman, henever reprimanded any employee for violating rule 5,except Morelli. Then, we have the testimony of em-ployeeDean Pruitt, which appears to have beencredited by the Administrative Law Judge, whereinPruitt states that 2 or 3 days after Morelli's discharge,Foreman McNeil told him: "You'd better watch out,you're going to end up just like your buddy, becauseyou'll be next on the list."The Administrative Law Judge concluded that thegenerallyconsistent testimonyoftheGeneralCounsel's witnesses was reliable and consistent withcertain undisputed and demonstrable facts. In myjudgment, the record evidence provides ample sup-port for his findings and conclusions. Accordingly, Iwould adopt the Administrative Law Judge's Deci-sion in its totality.DECISIONHENRY S. SAHM, Administrative Law Judge. This pro-ceeding was heard at Portland, Oregon, on December 18,19, and 20, 1973,' pursuant to a charge filed by United371Paperworkers International Union, AFL-CIO, on July 19.A complaint which issued on October 31, as amended onNovember 28, presents questions whether Respondent,Permaneer Corporation, herein called the Company, dis-charged Martin Morelli in violation of Section 8(a)(3) ofthe National Labor Relations Act because of his activityon behalf of the Charging Party, herein called the Union,or because he was an unsatisfactory employee. It is alsoalleged that Respondent Company discriminatorily anddisparately enforced an overly broad rule restricting unionactivities and solicitation by its employees on their owntime in violation of Section 8(a)(1).Upon consideration of the entire record, including ob-servation of the testimonial demeanor of the witnesses, andafter due consideration of the briefs filed on February 5,1974, by the General Counsel and by the Company, thereare hereby made the following:FINDINGS OF FACT1.THE BUSINESSOF THE COMPANY AND THE LABORORGANIZATION INVOLVEDThe Company, a Delaware corporation, engaged inBrownsville, Oregon, in the manufacture of particle board,employs approximately 150 employees and does a grossannual volume of business in excess of $500,000, and annu-ally ships outside the State products valued in excess of$50,000 and purchases supplies originating outside Oregonvalued in excess of $50,000. It is found that Respondent isan employer engaged in an activity affecting commercewithin the meaning of Section 2(6) and (7) of the Act.The Union, United Paperworkers International Union,AFL-CIO, is a labor organization within the meaning ofSection 2(5) of the Act.II.THE ALLEGED VIOLATION OF SECTION 8(A)(3)A. The Discharge of Morelli 2Martin Morelli, the alleged discriminatee, was hired byRespondent on March 27, 1970, and terminated on July 17,1973. For the last 2 years of his employment, Morelli wasone of two press operators in charge of one of the twoproduction lines in each of the two mills which compriseRespondent's Brownsville operation. During the period oftime pertinent herein, he operated mill #2 production line.His duties also entailed operating and controlling the per-formance of various other machines which were a part ofthe production line and utilized in the manufacturing ofparticle board. Particle board is produced from wood chipsand resin which is compressed by the application of pres-sure generated by a machine. This operation was per-formed by the press operator seated in a raised consolefrom where he oversaw the production of the particleboard. These various duties of Morelli, for which he wasAll dates herein refer to the year 1973 unless otherwise indicated2It was stipulated and also found herein that Pump, Lehto, Lemons,Davis,Sorman,and McNeil,at all pertinent times,were supervisors withinthe meaningof Sec 2(11) of the Act 372DECISIONS OF NATIONAL LABOR RELATIONS BOARDresponsible, were governed and regulated by various mech-anisms under his control located in a raised console fromwhich he was able to view the production line in order todirect and to observe whether it was functioning properly.In April 1972, some of Respondent's production andmaintenance employees became interested in organizing aunion at its Brownsville plant. Morelli, who was in theforefront of these union organizational activities, polled theemployees to ascertain whether they were for or againsthaving a union represent them. When he determined a suf-ficient number of employees favored a union, he and DeanPruitt, a coworker, contacted officials of Local 2791 of theLumber and Sawmill Workers Union, AFL-CIO,3 withrespect to the possibility of organizing a union atRespondent's plant. They were given union membershipapplication cards which authorized the union to act as bar-gaining agent. Commencing in May 1972, Morelli solicitedhis fellow employees to sign these cards for the eventualpurpose of having said union represent the production andmaintenance employees in collective-bargaining negotia-tions with the Respondent Company. Morelli obtained sig-natures in the plant lunchrooms on his 20-minute lunchperiod and his two coffeebreaks of 10 minutes each. Healso solicited employees before and after work and at theirhomes. Union meetings were held at his home and at thecity hall of Brownsville, a community of 1,034 inhabitants 4Morelli continued his union efforts up until the election.Pursuant to the said union filing a petition on August 4,1972, the National Labor Relations Board conducted anelection on September 7, 1972. The union lost the election.On June 2, 1972, the Company issued an "official warn-ing" to Morelli for disturbing other employees who wereworking and instructed him to refrain from walkingaround the plant during his nonworking time, and to re-main during his breaks in the lunchroom. On July 14, 1972,he was cited for "taking his lunch in a non-designatedarea." On August 25, 1972, he was charged with being tar-dy for work on three occasions within a period of 12 days.On October 20, 1972, he was warned for "missing timewithoutjust cause." The written warning stated that "he oranyone else knows when they are going to be sick, or otherreason to miss before the time comes." Morelli was givenanother warning on November 6, 1972, for calling in sickafter his shift started and instructed that in the future hemust notify the Company before the starting time of hisshift.At the end of January 1973, about 3 months after thefirst union election,supra,Morelli went to Dillard, Oregon,to speak to George Moore, manager of the Company's en-gineering department, who outranked Calbaum, the num-ber one man at the Brownsville plant. Morelli's testimonyon cross-examination reads as follows:business, and this is just like politics, I said. I feel likeI'm being discriminated against. I've been harassed. Isaid I'd like it to cease. . . . He said if you do yourjob, you won't have any problems. I said, well, what'sgoing to guarantee me that the company can't do tome what they've been doing to me. He says, well, Idon't know that they're doing anything to you. . . . Iproceeded, then, to show him a letter of a person thatI'd brought down that stated pointblank the companyhad been discriminating against me. He said hecouldn't disprove the letter, that it could have merit,but he's not working up there and Gerry Calbaum wasin charge up there.Well, I'll tell you, I didn't accomplish much, because Iwent around and around with George [Moore] fortwo-and-a-half hours, I think, my wife waiting for mein the car. I know when I walked out of there I hadn'taccomplished anything, because I talked to him aboutdiscrimination charges that I was going to file with theNLRB if they couldn't stop this, and he says, well, youdon't have a case, we haven't fired you, or anything.And I said no, but maybe I can get something bring-ing this up to the federal government. He said, well,I'll talk to Gerry [Calbaum] about it when he comesdown here, and like I'm telling you now, he says, dustdo your job and you won't have any trouble. And Isays, well, that doesn't give me any assurance they'renot going to keep on doing what they've been doing. Isaidmy blood pressure's starting to go up and I'mbecoming a physical wreck. And that was about theconversation.We'd keep on repeating it over and overand over again. That's all we did. It didn't help me onebit. . . . The same thing, just do my job and theycan't do anything to me, and I'd say, well, they can,anybody can be fired, and I said this all stems fromunion activity. Then he turned around and said, well,why do you want a union in there, and I says, Mr.Moore, because of better benefits and the wages arehigher at White City, and that's because, he said, of anarea difference, and I said I don't know. I said I'm nota statistician on wages in different areas. It was dustgenerally. Then this conversation came down to why Iwanted a union at Permaneer, and I dust told him Ithought the Union had to be there for the men's bene-fit, that's all there was to it.When Respondent's counselsaid to Morelli that it washe who initiated this conversation about the Union withMoore, Morelli responded:So, I came down and laid my cards on the table [toMoore]. I'm a press operator at Permaneer, and I saidyou know I give you 101 percent out there. I said Ibelieve in my union activities out here being my ownsThis union is not the Charging Party Union in this proceedingU S Department of Commerce,1970Census of Population, P.C(1)-A-39No, he asked. He came forward and asked why Iwanted a union, because I told him they were pushingon me down at work because of my union activities.This was after the [first] election was held, and theystarted their campaign to get on my back. Then whenErnie [Lehto] left, it went on and on and on.5Lehto, a foreman, was employed by Respondent until early January1973 PERMANEER CORPORATIONIn March 1973, Morelli contacted officials of the UnitedPaperworkers International Union, the Charging Partyherein,and indicated that he and other production andmaintenance employees of Respondent Company were in-terested in having the Union represent them. Morelli wasshown a collective-bargaining agreement that the saidUnion had executed with another company and he wasalso given union literatureto distribute to employees whichexplained said Union's health and welfare benefits as wellas other information.Morelli was issued two written "official warnings" for"insubordination" both of which bear the same date ofMarch 5, and was suspended from work for a week. (G.C.Exh. 12(a) and (b).)Morelli testified thatGeneralCounsel's Exhibit 12(b) was not given to him until a weekafter it was dated, at which time the Company suspendedhim.Morelli's version appears to be correct as it will benoted that General Counsel's Exhibit 12(a) is signed byhim, but not Exhibit 12(b) which states "Refused to sign."Nine or 10 organizational meetings were held atMorelli's home between June and the election on October25, of which 7 meetings were held prior to his terminationon July 17. Morelli testified that in the "middle" of June heobserved Cy Davis, a company foreman, drive slowly byhis home when a union meeting was being held and thatDavis "looked at whose cars was there. ."Morelli testified that on July 15, at approximately 7 p.m.,in the lunchroom of mill #2, while on a rest break, he andFrank Springman, an employee, were soliciting Marv Can-nell, a coworker, to sign a union authorization card whenFred McNeil, his immediate supervisor, "stuck his nose inthe lunchroom and was watching what we were doing. Hethen proceeded to walk into the lunchroom and asked[Cannell] a question . .about some maintenance problem.. . looking down at the table where the card was beingsigned.He [McNeil] then got his answer from [Cannell]and left the lunchroom."On July 8, McNeil issued a written "final warning" toMorelli charging him with "taking reading material out oflunchroom into work area." McNeil testified he saw Mor-elli in a sitting position in the production line console withhis head bent over and assumed he was reading somethingalthough he was unable to see what, if anything, Morelliwas holding in his hands. Morelli stated that he never readwhile on duty (except company written orders to him) andspecifically denied he was reading a book on July 8 duringworking time. Morelli's version that he had a paperbackbook in his hip pocket and that McNeil grabbed it andremoved it from his pants hip pocket while Morelli waswalking down the aisle of the plant the same day is cred-ited.On July 16, at approximately 7:15 p.m., while Morelliwas on his 20-minute lunchbreak, and examining his pro-duction report in Foreman McNeil's office, the phonerang. His testimony on cross-examination follows ". . . afemale voice asked for Fred McNeil. I said McNeil was notpresent there. I said if the party would call back in a fewminutesIwould try to locate him. I hung up." Morelli then373walked out of the foreman's office and into the sander areaof the plant. He spoke for about a minute to employeeThornton who was working at the time. He testified thatwhen he finished his conversation with Thornton:Iproceeded to leave Thornton and walk up the mainaisle. I got approximately to the sander . . . machine..20 to 25 yards [from where he spoke to Thornton].Fred McNeil was walking along the aisleway. . . . Iran up to him and I told him that I had a phone callfor him. . . . He said O.K. I told him that a party wasgoing to call back for him. He dust kind of looked atme blank. I relayed the message and left. I went backto my lunch area.. . .On cross-examination, Morelli testified that when Mc-Neil told him he did not believe him, "I dust shrugged myshoulders. About anywhere from five or six minutes later... he proceeded to come into the lunchroom. He told methat he'd like to talk to me outside privately. . . . Mr. Mc-Neil told me he didn't believe that I had a phone call andhe told me that if he caught me out of my area again,breaking a shop rule, that he would fire me."That same night, he and Dean Pruitt, another employee,after their shift ended at 11 p.m., waited for the crew of thesanding department to get off work in order to solicit themto join the Union. As they were talking to these employees,continues Morelli's testimony, "I looked up and there wasforeman McNeil driving by. Mr. McNeil started to go outof the parking lot and head down the road. He thenstopped and backed up, came back and drove by veryslowly and was looking at what we were doing. We weresigning cards with the members . . . [with the employeescoming off the shift]. I say they're members now becausethere's a union.6 He proceeded then to make a loop aroundthe building " Morelli continued that McNeil proceeded todrive around the mill a second time at which point heparked his car. Accompanied by RobertMonroe, reliefshift production foreman of mill #1, McNeil walked overtowhere Morelli was soliciting employees and told thegroup: ".let'sbreak it up here, you guys, and get onhome. .. "As Morelli was reporting for work the next night at IIp.m. on July 17, Karl Sorman, a supervisor, whose day offwas July 17, nevertheless, came from his home to the plantthat evening, and handed Morelli, whose shift started at I Ip.m., a written termination notice, dated July 17, signed bySorman which stated:Termination for failure to comply with CompanyRulesWas in the sander area without permission. Onlast shift was warned for the same thing in the past.Morelli testified that at the time Sorman handed him the6 The Charging Party Union (which was opposed by Local 2791, Lumber& Sawmill Workers)won the second election on October 25,and was certi-fied by the Board on November 21, 1973, as the collective-bargaining repre-sentative of Respondent's production and maintenance employees See fn3, above 374DECISIONS OF NATIONALLABORRELATIONS BOARDabove notice that he told him he was being discharged "forbeing in the sander area, and that I had repeatedly brokenshop rules... ." When Sorman enumerated the reasonsfor his discharge, Morelli disputed their veracity, testifyingthat "[he] told him that this was just because of [his] unionactivities." Furthermore,Morelli told Sorman, he was inthe sander area because he had a telephone message for hisforeman, McNeil.General Counsel's Exhibit 11, which states that Morelliwas "taking reading material out of lunchroom into workarea," is undenied except that Morelli claimed that the en-tire time he was in the work area the book remained in hiship pocket. Exhibit 12(a) dated March 5, 1973, reads: "In-subordination." There is a notation on General Counsel'sExhibit 12(b) which states Morelli refused to sign it. Gener-al Counsel's Exhibit 13 charges Morelli with calling in sickafter his shift started, and his foreman "discuss[ing withhim his] missing work and excessive absenteeism." GeneralCounsel's Exhibit 14, which Morelli signed, states he: "waswarned verbally about missing time without just cause.Comments were that he or anyone else knows when theyare going to be sick or other reason to miss before the timecomes." General Counsel Exhibit 15, which states Morelliwas tardy three times in 12 days, he did not sign. GeneralCounsel Exhibit 16, dated July 14, 1972, bears Morelli'ssignature and states that he failed to comply with companyrules, namely, that he took his lunchbreak in a nondesig-nated area. General Counsel's Exhibit 17, dated June 2,1972, which Morelli did not sign, was a "verbal" warningfor,inter alia,"disturbing other employees on the job."On cross-examination, Morelli testified that when Sor-man handed him his termination paper he said to Sorman,"I think this is a bunch of b.s. You're discriminatingagainst me all the way. I said it's just definitely union righthere, you know that, and he said, no, it's not, we've beenfair with you all the way. ..." Morelli continued that hetold Sorman that he did not believe he could be fired forbeing out of his work area during a lunchbreak because hewent into the plant's working area for approximately 3minutes, in order to find his foreman, McNeil, in order todeliver a telephone message to him. Morelli also accusedSorman of having fired him without making any effort toascertain the circumstances under which he left his desig-nated area.7 See section II,E, infra.Dean Pruitt who has been employed by RespondentCompany since March 30, 1970, works on the same shift asMorelli. Pruitt testified as follows: "During the latter partofMay, while in the office of foreman Monroe, they werediscussing the 1972 union election when Monroe askedhim when the organizational drive of the PaperworkersUnion would commence, to which Pruitt replied, 'Some-where between the 14th and 17th of July, 1973."' 8 PruittMorelli testified that it is permissible under certain circumstances andwhile on one's break to speak with other employees He gave as an examplethat in his position as press operator a situation might apse where it wouldbe feasible for him to inquire of the saw operator, who is an integral part ofthe production line, whether his operation was functioning properly, partic-ularly if there was a problem which required correction Spnngman, anemployee, testified that employees can talk to one another while they areworking if it occurs in the area where they are assigned to work8 Presentalso during this conversation were Foremen McClain and Wine-gar of mill #1continued that, 2 or 3 days after Morelli was discharged,Fred McNeil, who had been Morelli's immediatesupervi-sor, said to Pruitt: "You'd better watch out, you'regoing toend up just like your buddy, because you'll be next on thelist."Pruitt also testified that in the latter part of May theCompany distributed to the employees at a crew meeting abooklet entitled "Employment and Labor policy-Pre-pared for employees of Permaneer Corporation." At thattime,Foreman Monroe explained to his crew the contentsof the booklet, including rule 5,9 which provides: "Lunchbreaks are to be taken in the designatedareafor the re-spective departments." 10 Monroe explained,inter aha,tothe members of his mill # 1 crew, according to Pruitt, thattheir "breakareais the lunchroom of the foreman's office,or you could stay at your job post." 11Frank Springman has been employed by RespondentsinceMarch 1972 as a saw operator in mill #2. He testifiedthat rule 5 frequently was not honored by the employees ashe has seen employees not assigned to mill #2 taking theirbreaks in the mill #1 lunchroom "almost every day" andvice versa. At such times, Springman stated that when thisoccurred Lemons and Nastasi, both foremen, were presentand he never observed either of them enforcing the desig-nated area rule. Springman did testify, however, that at acrew meeting in 1972 Foreman Lemons told his crew mem-bers that they were to use the lunchroomin the mill inwhich they worked.John Tucker, who is presently employed by the Compa-ny, testified that he and other employees take their breaksin both lunchrooms and that he has never been repri-manded for doing so. Tucker testified that he was instruct-ed at a crew meeting in 1972 by his foreman, Gordon Lem-ons, to take his breaks in his designated area which heexplained was in the "break rooms" or "foreman's office"of "your own mill." Tucker continued that he eats hislunch in the plant at the saw which he operates. He alsostated that employees are free to talk to other employeeswho are working "as long as we're in our own areas, ourown mill."Roger Pump worked for Respondent for 3-1/2 years,and was a foreman for 2-1/2 years during his employment.He left the Company on November 6, 1972, 2 months afterthe first election. Pump's testimony corroborated that ofMorelli with respect to the salientissues ofthis proceeding;to wit, after union activity began in 1972, at a time when hewas a foreman, Pump was instructed by his superiors tostrictly enforce all the plant rules with respect to the em-ployees' conduct while at work, particularly Morelli andPruitt,who were the employee leaders of the union move-ment. Foreman Peterson, continued Pump, made the state-ment that if it were not for Morelli there would be nounion activity at the Brownsville plant and therefore aneffort should be made to rid the plant of him.An attorney of the Timber Operators Council, a trade9G C Exh 9, p 2410Generally, employees of mills #I and #2 were to remain during theirbreaks in the lunchrooms of their respective mills11The employees do not eat in the foreman's office but are permitted togo there on their breaks as their production records were posted there forthem to examine Also, it appears they were permitted to eat their lunches atthe press console PERMANEER CORPORATION375association to which Respondent Company belongs, ad-dressed its officials and foremen on three different occa-sionsduring the course of the union campaign then beingconducted by the Lumber and Sawmill Workers Union,with respect to what the law provides regarding what theycould and could not do. The first of these three meetingswas held sometime prior to July 14, 1972, and the last oneabout a month before the first election of September 7,1972. The matters that were considered at these three meet-ings,testified Pump, concerned the manner in which theCompany would "combat" the Union's organization cam-paign. Leading the discussion was Gerry Calbaum, plantmanager, and also the superintendents of mills # I and #2,Sorman and Don Josh. Pump's testimony continues as fol-lows. "We discussed the means we were going to use tocombat literature being passed out, what legal rights wehad, what we could do and what we couldn't do." "Thelawyer of the Timber Operators Council told us what waslegal and illegal and Gerry Calbaum also supplemented thelawyer's instructions." Pump continued: "Well,MartinMorelli's name was brought up, Dean Pruitt's name wasbrought up as being two members that were actively sup-porting the union, and one remark specifically made byKen Peterson, who was swing shift foreman in Mill No. 2,stated the fact that if Martin Morelli wasn't there, theunion would fall flat on its face. Also that if any of thesepeople would violate any of the rules, that we had decided,you know, what we could do, what was legal that we coulddo to combat the union, and we were to write these peopleup a written warning . . . such as eating in a nondesignat-ed break area."Pump stated that the "official warning" to Morelli, datedJuly 14, 1972 (G.C. Exh. 16), which charged him with vio-lating "companyrules"by lunching in a nondesignatedbreak area, was issued to him after the meetings when theTimber Operators Council attorney had addressed theforemen and officials. Pump testified that the "rule wasdisobeyed almost every day I was there," specifying anemployee by the name of Kevin Durheim. "There were dustsomany people, it's hard [to recall their names], that's ayear and a half ago. But every day it was done." Pumpstated he observed employees in the wrong lunch area dur-ing their lunchbreaks but that the only written warning heever issued was to Morelli because I was told by Karl Sor-man to get rid of him, "in a couple of different instances,"one of which was "one of those three meetings that we had,and I'm almost sure it was the first one," and the supervi-sors who gave him these orders were Calbaum and Sormanboth of whom "stated they wanted Marty Morelli out ofthere."Reference was then had to General Counsel's Exhibit 17,dated June 2, 1972, a warning which Sorman wrote regard-ing Morelli in Pump's presence, for disturbing working em-ployees and not being in his assigned designated area dur-ing his breaks. Although this warning is in Morelli's per-sonnel file and is alleged as one of the reasons forRespondent discharging him, Pump testified thatMorelliwas notpresentwhen Sorman wrote it nor did he show it toMorelli (as evidenced by it not being "received" by Morelliwho did notsignit) and that Sorman said to Pump that thewrittenwarning "didn't have to be presented to[Morelli]." 12While Sorman was writing up this warning(G.C. Exh. 17), in Pump's presence, the latter testified thatSormansaid: "He'd better have his bills paid, because he'sleaving. . . . He's on his way out. . . . I want this warningwritten and I says, for what reason are you going to writeit?And he says for insubordination."Pump concluded his direct testimony by stating that Sor-man ordered him to write up and sign General Counsel'sExhibit 15, a "verbal warning" which states that Morelliwas tardy threetimes,but Pump stated he disregarded theorder "because I felt it was an unfair treatment. There wereseveral other people out at the mill at that time that werehabitually late, or constantly out of their break area, or inviolation of other company policies, and yet no action wastaken against them."On cross-examination, it was elicited from Pump thattwo other employees who were active in the Union werestillworking for Respondent when he left the Company'semploy in November 1972, but he did not know whetherthe other men were employed by Respondent at the pre-sent time.l3B. The Company's Explanation for Morelli's DischargeThe Company denies that Morelli was discharged be-cause of his union activities. It states that he was dis-charged for the valid reason that he left his production areain the plant without permission and talked to an employeeand then fabricated a story to his supervisor regarding thereason for his being outside his designated mill area. SeeGeneral Counsel's Exhibit 10. Respondent points to a ver-bal warning on June 2, 1973, by Sorman to Morelli aboutsimilar conduct. This first warning coupled with other ver-bal and written warnings in his personnel file, a 1-weeksuspension for insubordination during March 1973, in con-junction with his "fabricated" reason for being in the san-der area on July 16, argues Respondent, made discharge "alogical choice of action for Sorman." The production man-ager, Sorman, gave the following reasons for deciding toterminate Morelli on July 17, 1973:14Morelli has a past history of plant rule violations in hisfile and his file shows numerous verbal and writtenwarnings which he has either signed or has acknowl-edged at the time they were given out. More than ayear ago, Morelli received a written warning for dis-turbing other employees on working hours while hewas on break and for being out of his break area. Therecord shows that this subject has been discussed both12The plant's policy is thatwhen an employee was given a written warn-ing it had to be shown to him before it was placed in his personnel file, inorder for him to sign it which established that he had read it13TheBoard andcourts haveheld that testimony with respect to otheremployees who engaged in union activities and were not discharged is im-material and irrelevant to the issue of whether the alleged discriminatee wasdischarged in violation of Sec 8(a)(3)MissionClay Products Corporation,206 NLRB280 (1973),Nachman Corp v N L R B,337 F 2d 421, 424, (C A7, 1964),and cases there cited,N L R B v Puerto Rico Telephone Co,357F 2d 919, 920 (C A I, 1966),N L R B v W C Nabors, Co,196 F 2d 272,276 (C A 5, 1952),certdenied344 U S 865 (1952),N L R B v Shedd-Brown Mfg Co,213 F 2d 163, 174-175 (C A 7, 1954)14 See ALJ Exh I, pp 2 and 3 376DECISIONS OF NATIONAL LABOR RELATIONS BOARDin crew meetings and with Morelli personally. Morelliacknowledged the final written warning McNeil hadissued him July 8, 1973 for infraction of another com-pany rule, and he was advised at that time that if hegoofed up once more he was-he could be out andwould be discharged. Prior to the final written warn-ing,Morelli had an official written warning for insub-ordination for which he took a one week's suspensionfrom work. Last year [1972] Morelli got about fivewritten warnings for such things as unexcused absenc-es and also taking his lunch break in the wrong lunchroom. When McNeil told me about finding Morelli atthe sander on the 16th, I also determined that on threeoccasions, specifically July 12, July 15 and again earli-er on July 16, another employee and another foremanhad seen Morelli in unauthorized areas of the plant.These facts, coupled with the final warning given July8, and the one week's suspension in March, along withthe history of similar problems in 1972, I determinedthat his continued infractions wouldn't be toleratedany longer. I proceeded to make out a termination slipwith the reasons for discharge and informed my gener-almanager of my pending actions.On cross-examination, Sorman testified that the reasonsfor firing Morelli were "out of his working area, disturbinganother employee at work, and the events around thephone call... .Gordon Lemons, a foreman, testified in answer to aquestion by company counsel, that while Morelli was un-der his supervision, "Normally, he's quite good, efficient athis job, and belligerent . . . . Well, he doesn't like to begiven orders. He likes to do things his own way and nothave the foreman tell him how to do things" but, statedLemons, he "didn't allow it" and kept him "in line." Whenasked if he knew about Morelli's union activities, he an-swered: "Of course."Sorman, production manager, described Morelli's unionactivities as follows: "Morelli has been an outspoken advo-cate of the Union for some time, and I don't think there isanyone in the plant from the general manager to the clean-up man who hasn't heard it from him personally, one wayor the other." 15John Beaudin testified on behalf of Respondent thataround 7 p.m. on July 16 he relieved Morelli on the consolefor the latter's 20-minute lunchbreak. About 10 minuteslater,he saw Morelli emerge from the lunchroom, walkover to where Beaudin was working, and ask him whereMcNeil was, to which Beaudin replied that McNeil was inthe saw area. Later Beaudin saw McNeil and Morelli walk-ing toward the foreman's office. Shortly thereafter, McNeilinquired if there were any telephone calls for him, to whichBeaudin replied there were two, but he did not know fromwhom as there was something wrong with the phone as hewas unable to receive incoming calls on the phone locatedin the production line console.isThis casts doubt upon the veracity of McNeil, his immediate supervi-sor, who testified that it wasnot untilMay or June 1973 that he learned ofMorelli's union activities, when it is considered Morelli was active in orga-nizing employees since April or May 1972Beaudin testified he received two telephone calls fromMorelli 3 days after his discharge and that Morelli askedhim if he would tell the company officials, if they shouldinquire, that on the night of July 16, there could have beenthree phone calls, "one of which I might have missed, andif I did, it would probably help him win his case." Beaudinrefused, tellingMorelli that he had already told McNeilthere were two phone calls.Larry Thornton, an employee who was a witness for theCompany testified that Morelli telephoned him at home onthe evening of July 17 and asked him "if I was questionedabout what he was doing over in the sanding area [it] wasbecause there was an outside phone call for Fred McNeil... . He said something about if I don't do it he couldlose his house and his car, you know, wreck his family."McNeil, who was Morelli's immediate supervisor, testi-fied he received information at about 7 p.m. on July 16 thatMorelli was outside his working area. When McNeil inves-tigated, he saw Morelli speaking to Thornton. McNeil tes-tified that as he approached them, and as soon as Morellisaw him, "he came running up to me and said he'd beenlooking all over the plant for me and wanted to know if I'dreceived a telephone call. I asked him what telephone call,and he stated that he-first, I asked him if he had soundedthemaintenance horn to call me back to the area and hesaid I couldn't hear the horn over there . . . . I startedquestioning him about the phone call to see who hadcalled, and he said in fact he had lost the call, that he wasunable to talk to the party on the incoming call.16 I askedhim if he realized he was out of his production area.n Iasked him to return to his mill 2 lunch room." It is uncon-tradicted that, during the time this phone call incidenttranspired, Morelli was on his 20-minute lunchbreak.18 Mc-Neil did not speak to Thornton, who was present. Instead,McNeil walked to where Beaudin was on the console oper-ating the production line while Morelli was on his breakWhen McNeil was asked why he did this, he answered:"Well, the fact that he couldn't tell me who was calling in,itwas very apparent that he didn't really have any phonecall to report to me."AlthoughMcNeil acknowledged that the quality ofMorelli's work was good, he testified he "found him to bea rather difficult employee to supervise. . . . He chose notto abide by the . . . rules, the plant rules and procedures..I found him violating quite a few of those consistent-ly.. . . He failed to wear his hard hat, took reading mate-rial on the job with him, left his work area without permis-sion." He concluded this phase of his testimony by statingthat, in the 2-1/2 years he has been a foreman, he neverreprimanded any employee for violating the rule againstnot being in his designated area except Morelli. Later hechanged his testimony, stating that he had also orally repri-manded Thornton, and then at another point in his testi-16 See Beaudin's testimony, above, concerning his inability to receive in-coming phone calls at the same time on July 16" McNeil admitted on cross-examination that employees are authorizedto take phone calls and do so "frequently" when he is not present18Robert Monroe, relief shift production foreman, in testifying on directexamination as to the meaning of rule 19, p 26 of G C Exh 9, whichprovides "Telephone calls will be received for emergencies only," statedthat an employee who answers a plant phone should locate the foreman bysight or by going to the console and having them buzz for him PERMANEER CORPORATIONmony he stated with respect to other employees he hadorally reprimanded,that it was"very few"he had disci-plined for being outside their designated areas during workor breaktime.When asked to name other employees whohad violated this rule, he was unable to do so.McNeil also denied Morelli's testimony that at the endof the shift on July 16, outside the plant,he (McNeil) hadtold a group of employees not to congregate there and togo on home.McNeil also denied testimony of Pruitt, anactive union proponent,that after Morelli was dischargedhe told Pruitt that he would be the next to be fired.In January 1973, testified McNeil,he received a tele-phone call from Morelli who asked if he could see him ashe wanted some"advice."McNeil replied that"itwas oddthat he would ask me for advice in lieu of the fact that he'dbeat a path to the front office totry tomake trouble forme."McNeil told Morelli he would speak to him if he"secured permission."McNeil continued that Morelli toldhim "he felt that his job was insecure and that people wereafter him,and . . . he said his wife was about to have ababy, she was nervous and upset about it, and he couldn'tdo any good work because he was nervous and upset andhe wanted to know what I thought about him obtaining anappointment with George Moore [who was the superior ofthe plant manager].I told him I was a firm believer in thechain of command and I thought he should talk to hisforeman,and if he could get satisfaction from him, fineand dandy;if he couldn't, talk to his superintendent, who'sCarl Sorman,and if he couldn't get satisfaction from him,toseekan appointment withMr.Calbaum [plantmanager],and if he couldn't secure satisfaction from him,then to try to obtain an appointment with Mr.Moore."McNeil testified on cross-examination that shortly afterErnest Lehto,a foreman,leftRespondent's employ in Jan-uary 1973 Morelli spoke to him (McNeil)and asked him ifhe had ever been ordered by his superiors to fire him. Mc-Neil denied this whereupon Morelli told him that Lehtohad so informed him. McNeil also denied to Morelli thathe had told Bud Miller,a former employee of Respondent,thatMorelli was being transferred from mill # 1 to mill #2because"management wanted to get Morelli out of there."Karl Sorman,productionmanager,testified that atabout 8 p.m. on July 16 McNeil telephoned him at hishome and informed him that"he had found Morelli dis-turbing another employee at work on the sander line" andwanted to know what action should be taken.Sorman testi-fied that he asked McNeil what Morelli was doing in thesander area and McNeil replied that Morelli, when he wasaccused of being out of his designated area,gave as anexcuse that he "had supposedly received a phone call" forMcNeil and that he was looking for him in order to deliver"the message....McNeil also informed me," continuedSorman,"that he had written Morelli a final warning aweek or so prior to this incident on another matter.Isaid Ithink I would terminate him. McNeil said,well,maybe weshould check his personnel file and make a determinationlater,and I said OK,Iwould do that the next day at work. , .. The next morning[July 17] I pulled Morelli's file, [I]looked it over,discussed the situation with my superior,GerryCalbaum,made the determination to release Morellifrom work."377At 11 p.m. on July 17, the time at which Morelli's reliefshift (I1 p.m. to 7 a.m.) was scheduled to report for work,Sorman came to the plant Just as Morelli was punching thetimeclock to check in and told him he wanted to talk tohim. Sorman's testimony continues: "I asked him whathe'd been doing in the sander area and he toldme he wasdelivering a message on a telephone call. I asked him aboutthe message and he said the phonelineswere out of order,and that the phone call was for Fred McNeil, but he didn'thave any message to deliver. He'd lost the party on the line.I asked him, well, what did he have to tell the foreman, andhe couldn't really answer. I asked him why he hadn't sig-naled for the foreman from the console. And he didn'thave a real answer for that."19Sorman's testimony contin-ues: "I had discussed earlier in the day [July 17] with JohnBeaudin the validity of the phone call. John Beaudin toldme there had never been any phone calls at that time andthatMorelli was not in the foreman's office at that time."Sorman then told Morelli that he "felt this infraction wasreason to terminate him, and that's what I did." Sormanconcluded his version of what occurred when he fired Mor-elli by stating Morelli told him after he was so notified that"he felt he had been discriminated against in being termi-nated and I more or less just listened and said I'm sorry." 20C. Resolutionsof Credibility21This is a case where the General Counsel's witnesses arecontradicted on many of the salient issues by the witnessesfor Respondent. Nevertheless, after observing the witnessesand analyzing the record as a whole and the inferences tobe drawn therefrom, and reconciling, where possible, theconflicting evidence, I conclude that the generally consis-tent testimony of the General Counsel's witnesses is relia-ble. It is not only consistent with certain undisputed anddemonstrable facts in this case, but also their testimonylogically conformed with the uncontradicted chronologicalsequence of events and attendant circumstances in thisproceeding.Moreover, the impression of the trier of thesefacts is that their testimony was forthright and true. Theimpression that they were testifying truthfully became aconviction when their versions were found, in the main, tobe consistent with the attendant circumstances in this caseand not substantially shaken by able counsel for the Re-spondent who vigorously, searchingly, and thoroughlycross-examined them. This conclusion is based on observa-tion of the General Counsel's witnesses with respect to theaccuracy of their memories, their comprehension, and theirgeneral demeanor on the stand in answering the questionsput to them. Judge Learned Hand describes it as "[Find-ings] based on that part of the evidence which the printedwords do not preserve." With respect to the resolutions ofcredibilitymade herein, it is not meant to imply that the19 It is undisputed that Beaudin was in the console at the time in question,relievingMorelli for his lunchbreak20 See parts of Sorman's testimony,supra,which reveal that Sorman stat-ed he had other reasons for terminating Morelli However, when he firedMorelli,the only reason Sorman gave him was that he was in the sanderdepartment,out of his designated area1N L R B v Walton Manufacturing Company,369 U S 404, 408 (1962).R J Lison Co vNLRB, 379 F 2d 814, 817 (C A 9, 1967) 378DECISIONS OF NATIONAL LABOR RELATIONS BOARDtrier of these facts accepts as credible everything that wastestified to by all the General Counsel's witnesses. It suffic-es to say, in the words of Judge Learned Hand, that "it isno reason for refusing to accept everything that a witnesssays, because you do not believe all of it; nothing is morecommon in all kinds of judicial decisions than to believesome and not all." 22With respect to McNeil's credibility, it is interesting tonote that his testimony may have been colored by his feel-ings toward Morelli. In January 1973, he stated, Morelliasked him for "advice," as he felt his job was "insecure."McNeil stated that this request surprised him in view of thefact that Morelli had "beat a path to the front office to tryto make trouble for me." See also footnote 15,supra.More-over,McNeil's complaints, which had nothing to do withthe quality of Morelli's work, which he described as satis-factory, involved trivial incidents, such as the phone call,failing to wear his hard hat, and taking "reading materialon the job."D. Discussion and Concluding FindingsThe Companymaintainsthat Morelli was discharged forcause. The General Counsel, however, contends that theCompany's assigned reasons for discharging Morelli werepretextual and that it discharged him because of his unionactivity and in order to rid itself of the union leader in theplant. The issue, therefore,isoneof fact:What was theactual motive for the discharge? 23 Was there considerablymore than a temporal coincidental connection betweenMorelli's unionactivities and his summary and precipitatedischarge thereafter?24Becausethe issue is one of subjec-tive intent, direct evidence is rarely obtainable and conse-quently the trier of the facts "may rely on circumstantial aswell asdirect evidence . .." 25 Moreover, a discharge isunlawful under Section 8(a)(3) of the Act even if theemployee's unionsympathies or activities, which are pro-tected, are only partially responsible for the employer's ac-tion;a businessreason cannot be used as a pretext for adiscriminatory discharge. The test is whether the reasonascribed for the termination of the employee or the pro-tected union activities is the moving cause behind the dis-charge. In other words, would Morelli have been dis-charged but for his protectedunionactivities? 26 The law iswell settled that an employee does not forfeit his statutoryrights when in good faith he seeks to bring a union into theemployer's plant, even if his conduct may fairly be regard-ed as irritating,27 aggressive,28 or insubordinate.29 That pro-22N L R B v Universal Camera Corporation,179 F 2d 749, 754 (C A 2,1950), reversed on other grounds340 U S 474 (1951), SeeIC Sutton Han-dle Factory v NLRB,255 F 2d 697, 698 (C A 8, 1958) CfNLRB vHomedale Tractor&EquipmentCo,211 F.2d 309, 316 (C A. 9, 1954),DyervMcDougal,201 F 2d 265, 269 (C A. I)23 Santa FeDrilling Co v N L R B,416 F 2d 725, 729 (C A 9, 1969)N L R BvMillerRedwood Co,407 F 2d 1366, 1369 (C A 9, 1969),Shat-tuck DennMining Corp v N L R B,362 F 2d 466, 470 (C A 9, 1966)24 N L R BvCondensorCorporation of America,128 F 2d 67, 75 (C A 3,1942)25 Santa FeDrilling Co v N L R B,supraat 729,Shattuck Denn MiningCorp v N L.R B, supraat470,N LR B v Intl Unionof OperatingEngi-neers [Sub Grade EngineeringCo b216 F 2d 161, 164 (C A 8, 1954)26N L R B v Ayer LarSanitarium,436 F 2d 45, 50 (C A 9, 1970)tection is lost only where such conduct becomes maliciousor unreasonably disruptive of order and discipline.30 Suchis not the case here.Here Morelli, a competent employee, was suddenly re-moved from one of the more important jobs held by arank-and-file employee. His duties and responsibilities aspress operator on one of the two production lines in theCompany's Brownsville operation entailed in addition theoperation of other machines which controlled the produc-tion of the particle board manufactured by the plant. It isundisputed that Morelli was an able and satisfactory work-er31When McNeil, his immediate supervisor, was askedwhat he thought of Morelli's "work," he answered: "As faras his ability to make good board, he had the ability tomake good particle board," which is the principal productthat the plant manufactures.Gordon Lemons, a supervisor, testified on redirect ex-amination by Respondent's counsel in answer to a questionas to the quality of Morelli's work that "Normally, he'squite good, efficient at his job, and belligerent," in that "helikes to do things his own way and not have the forementellhim how to do things"; although, stated Lemons, thisdid not occur while Morelli was under his supervision. Oncross-examination, when asked if he knew about Morelli'sunion activities, he answered: "Of course."Morelli was admittedly a capable, qualified, and compe-tent press operator, whose competency was recognized byhis employment for over 3 years. Apparently, Respondentbecame disenchanted with him and fired him only when hebecame a leading union activist. "Such action on the partof an employer is not natural." Under these circumstances,it is difficult to justify Respondent's discharge of Morelli,especially for such trivial reasons.32Moreover, the recordherewarrants the finding that Respondent dischargedMorelli because of his union activities and because hespearheaded the Union's activities at the plant. It was hewho contacted the two unions, the one in 1972 and theother, the Charging Party Union, in the 1973 organiza-27 SeeJohnKlannMoving and Trucking Company v N L R B,411 F 2d261 (C A 6, 1969), cert denied 396 U S 833 (1969),N L R B v InterboroContractors, Inc.388 F.2d 495 (C A. 2, 1967)28 CompareN L R B v Symons Manufacturing Company,328 F 2d 835,836 (C A 7, 1964),N L R B v Charles H Poindexter (Northside ElectricCo) ' 353 F 2d 524, 526 (C A. 4, 1965),cert denied385 U.S 857 (1966)29 CfFalcon Plastics vN L R B,397 F 2d 965, 966 (C A 9, 1968),N L R B v Thor Power Tool Company,351 F 2d 584, 586 (C A 7, 1965),N L R B v Leece-Neville Company,396 F 2d 773, 774 (C A 5, 1968),SoconyMobil Oil Company, Inc, v N L R B,357 F 2d 662, 663 (C A 2, 1966)30 SeeHagopian & Sons, Inc v N L R B,395 F 2d 947, 952-953 (C.A. 6,1968),Falcon Plastics, supraat 96731Moore, who was the superior of Calbaum,the managerof theBrowns-ville plant, did not reply when Morelli told him that "youknowIgive you101 percentout there [in the plant]" Under certaincircumstances,silencemay be as probativea basis for inferenceas words or deedsCraneCo vJames McHughSons,Inc,108 F 2d 55, 59 (C.A 10),United Electrical,Radio & Machine Workers [MarathonElectricMfg Corp ] v N L R B, 223F 2d 338, 343 (C.A D C, 1955),Wittlin vGiacalone,171F 2d, 147, 148(C A D C) Another cogentreason forcreditingthose parts of Morelli'stestimonyupon whichfindings of fact herein are based,and which havespecial significance with respect to the issues herein,is the failure of Re-spondentto produce Moore,a material witness,which warrantsdrawing anadverse inference.InterstateCircuit vU S, 306 U S 208, 225, 226,ConcordSufphes &Equipment Corp,110 NLRB 1873, 1879 (1954)E Anthony & Sons v NLRB ,163 F 2d 22, 26-27 (C A D C, 1947) PERMANEER CORPORATIONtional campaign, and aided the union officials in their in-plant efforts to obtain his fellow employees' signatures onunion authorization cards. It is undisputed that this wasknown by management when the overt nature of Morelli'sorganizing activities are considered. Furthermore, it is nottoo unreasonable to infer that Morelli's union activitieswould not ordinarily go unnoticed or escape the attentionof management when it is recalled this small plant is locat-ed in a village of approximately 1,000 mhabitants.33 Final-ly,Moore, who was the number one man in the companyhierarchy in the region where the Brownsville operationwas located, knew of Morelli's union activities.Despite the denials of Respondent's witnesses, RogerPump's testimony is credited that when he was a foremanhe was instructed by his superiors to enforce strictly allplant rules against Morelli. Pump stated that rule 5, thedesignated area provision, was repeatedly violated by otheremployees, but the only one cited by him was Morelli "be-cause I wastold to get nd of him by Karl SormanPump added that Calbaum, the plant manager, also gavehim the same order. Pump also quoted Peterson, a fore-man, as stating at a foreman's meeting that if Morelli werenot working at the plant, the union's organizational effortswould fail. These cumulatively probative incidents demon-strate the Company's antagonism toward Morelli's leadingrole in union activities at the plant. The Company's opposi-tion to Morelli's "concerted activity for the purpose of ..mutual aid or protection .. ." is the essence of Section 7which guarantees employees the right to engage in suchprotected activities. Accordingly, if Respondent dischargedMorelli for such activities,prima facie,thiswas an unfairlabor practice. Once the General Counsel has established aprima faciecase of unfair labor practices, the burden ofgoing forward with evidence sufficient to rebut the GeneralCounsel'sprima faciecaseand to prove its affirmative de-fense that Morelli's discharge was for dust cause falls upontheRespondent.34 An employer, when it denies the dis-charge of an employee and avers that he was dischargedbecause of disregarding plant rules, is pleading an affirma-tive defense, the legal incidence of which is that the burdenof going forward with evidence to prove the contentionshifts to the employer.35 Respondent has not adduced suffi-cient evidence to rebut the General Counsel's evidence thatMorelli's discharge was discriminatorily motivated for thereasons hereinafter explicated.When Respondent pleaded an affirmative defense thatMorelli was terminated upon being found in an area of theplant in violation of the Company's designated area rule,the burden of proving this shifted to it. It is found that theevidence adduced by it to prove this affirmative defense33Brezner Tanning Co,50 NLRB 894 (1943)CfN LR BvJosAntell,Inc,358 F 2d 880 (C A 1, 1966), which held that the smallness of a plantalone does not makea prima faciecase,but is a factor which counts in thebalance when all the other circumstances(such as union animus,reason-ableness of the assigned grounds for discharge viewed in the light of pastpractice,etc) are examined34Lassing,et al d/b/a Consumers Gasoline Stations,126 NLRB 1041,1042, fn 6(1960),Brady Aviation Corporation v N.L R B,224 F 2d 23 (C A5, 1955)35CfNLRB v Fleetwood Trailer Co,389 U S 375 378 (1967)N L R B v Great Dane Trailers,388 U S26,34 (1967)379was not only lacking, but, on the contrary, the record re-veals that Morelli was attempting to deliver a telephonemessage to McNeil, which was not a violation of this rule,as evidenced by McNeil's admission that employees areauthorized to take phone calls when he is not present. Afortiori,in view of the fact that Morelli at the time was onhis lunchbreak. Robert Monroe, manager of one of the twoplants, testified to the same effect. Moreover, McNeil ad-mitted on cross-examination that employees are authorizedto take phone calls and do so "frequently" when he is notpresent.Respondent's denials of any proscribed motivation forMorelli's discharge are not credited inasmuch as the recordclearly reveals that the main impetus for its decision toterminate him was his union activities. The Company'sknowledge of his union activities and that the motive forhis discharge was this activity is shown by substantial evi-dence in the record. "It need not be the only reason, but itis sufficient if it is a substantial or motivating reason, de-spite the fact that other reasons may exist...... 36Furthermore, Respondent's attempts to establish lawfulgrounds for discharging Morelli are patently pretextual inthat the reasons of complaint assigned by Respondent'switnesses for his termination are remarkable for their trivi-ality, lacking in their specificity and doubtful in their veritywhen subjected to the searching glare of inquiry. McNeilclaimed,inter aka,thatMorelli was a "difficult" employeeto supervise, repeatedly violated company rules, failed towear his hard hat, and "took reading material on the jobwith him." These generalized, broad, petty, specious offen-ses which were not only not proved, but also so lacking inspecificity that it was difficult to impugn, are not creditedfor the reasons delineated above and below. Respondent'smultiple and shifting reasons for explaining the Company'sdecision to fire Morelli are often indicative of discrimina-tory intent. For example, McNeil, in addition to claimingMorelli was out of his designated area during his lunch-break, also accused him of lying about having received aphone call for him, but he did not indicate his reasons formaking this serious charge. The giving of contradictoryreasons may be considered in determining the real motiveand inconsistent explanations are a circumstance not onlyindicating the motivation, but also warranting the conclu-sion that McNeil is not to be credited, and it is so found. Itis believed that some, if not all, of these alleged reasons forterminating Morelli were afterthoughts raised for the firsttime at the heanng.37Furthermore, the timing and precipitous nature ofMorelli's discharge by Sorman, the next day after thephone call incident, which was Sorman's day off, but who,nevertheless, felt the matter so urgent that he came to theplant from his home at I1 o'clock at night, is a cogentcircumstance from which it is not too unreasonable todraw an inference of proscribed motivation and a conclu-sionof discriminationwithin the meaning of Section8(a)(3) of the Act. "Coincidence in union activity and dis-76N L R B vWhitinMachineWorks,204 F 2d 883 (C A 1, 1953), enfg100 NLRB 279 (1952)17Dant & Russell, Ltd,92 NLRB 307, 320 (1950).lntertown Corp,90NLRB 1145, 1188 (1950),Condensor Corp v NLRB,128 F 2d 67 (C A 3,1942),N L R B v SomersetShoeCompany,I I I F 2d 681 (C A 1, 1940) 380DECISIONS OF NATIONAL LABOR RELATIONS BOARDcharge renders an employer vulnerable...." 38 Finally,the arguments madein itsbrief and testimony adduced bythe Company at the trial do not persuasively advance itsclaim of legitimate motivation, and the failure of theCompany's explanations to withstand scrutiny only servesto buttress the inference of interdicted motivation culmi-nating in a finding of discrimination. For, when a reasongiven for a dischargeis false, the inference may be drawnthat there is another reason.39 Such unconvincing testimo-ny leads to the conclusion that Respondent's dissatisfac-tion with Morelli was more fictitious than real and playedno part in the decision to discharge him. Itis significantthat the complaints urged against him had to do with aperiod in time concurrent with Morelli's known organizingactivities occurring in Respondent's plant looking towardorganizing its employees by two unions, one in 1972 andthe other in 1973. Any doubt as to the validity of the find-ing that Morelli's discharge was discriminatorily motivatedis dispelled by Sorman on his direct examination admittingthat, upon learning about the telephone incident from Mc-Neil around 8 p.m. on July 16, he told McNeil: "I think Iwould ternunate [Morelli]." The cogent importance of thisjudgment is the probative fact that Sorman's decision wasmade before he had given Morelli an opportunity to ex-plain his version of the telephone incident. In fact, it wasMcNeil who cautioned Sorman to first check Morelli's per-sonnel file and "make a determination later . .." More-over, it is found, based upon the findings herein and credi-bility resolutions, that there was a telephone call for Mc-Neil and that the reason for Morelli being outside hisdesignated area during his lunchbreak was due to his at-tempt to find and so inform McNeil.On the basis of the foregoing and the entire record, aswell as the suggestive indicia inhering in the circumstancessurrounding Morelli's termination and the weaknesses ofthe alleged justifications therefor, that he was dischargedfor violating company rules, it is found that his union ac-tivitieswere the real reason, and, therefore, discriminationin regard to his hire and tenure of employment, therebydiscouraging membership in the Union in violation of Sec-tion 8(a)(3) and (1) of the Act.4°E. The Alleged Violation of Section 8(a)(1)SinceMay or June 1973, Respondent has posted andenforced against Morelli the following rule at its Browns-ville plant:Lunch breaks are to be taken in the designated areafor the respective departments.The General Counselallegesthat this rule is undulybroad, and, therefore, unlawful in thatit restrictsemploy-ees from union activitiesand unionsolicitationwhen they38N L R B v Council Mfg Corp,334 F 2d 161, 164 (C A 8, 1964),SignalOil & Gas Co v NLRB ,390 F 2d 338, 342 (C A 9, 1968)39N L R B v Homedale Tractor & Equipment Co,211 F 2d 309, 314(C A 9, 1954),Shattuck Denn Mining Corp, supra, 4704" CfN L R B v Tennessee Packers Inc, Frosty Morn Div,390 F 2d 782,784 (C A 6, 1968)are on their own time. Moreover,arguestheGeneralCounsel's representative, the Respondent Company en-forced the above-quoted plantrule ina disparate and dis-criminatorymanner againstemployees known by it to beactive in the Charging Party Union. He points out that thetwo most active union adherents, Morelli and Pruitt, werethe only employees cited for violating this rule, althoughviolations of it by other employees were prevalent.The Respondent contends that there werethree reasonsfor promulgating this rule: fire safety, maintaining produc-tion without breakdowns or unnecessary work stoppages,and requiring employees to stay in a designated area isnecessary for their safety, as otherwise nonworking em-ployees on their break who wander around the plant mightincur injuries from fast-moving forklift trucks that operatein aisleways and between the two plants. The Companyalso stressesthat it is necessary to know where employeesare during their breaks in the event of an emergency asthey are summoned from the two lunchrooms in order tofight fires andeliminateproblems thatariseon the produc-tionline.Furthermore, declares Respondent, another rea-son for requiring employees to remain in their designatedareas of the plant is to prevent them for safety and produc-tion reasons from talking with or disturbing working em-ployees.In the situation at bar, the General Counsel has cited nodecisional law nor has any been found that supports hiscontention that the rule hereat issue,forbidding lunch-breaks anywhere other than in the designatedarea is "un-duly broad in that it restricts employees from union activi-tiesand solicitation when they are on their own time."There is a failure of proof that such was the situation inthis case, as there is an absence of evidence that the rulewas adopted for a discriminatory purpose. On the contrary,the testimony reveals that Respondent never forbade em-ployees from engaging in union activities during their non-working time, while they were in their designated areas ofthe plant. Such areas included restrooms, lunchrooms, andthe foremen's offices. In fact, it is uncontradicted thatMorelli used the lunchroom to campaign on behalf of theUnion during his nonworking time which was known bycompany management.It has been found,supra,thatMorelli was not in viola-tion of rule 5 inasmuch as he had received a telephone callforMcNeil and was outside his designated area at the timebecause he was delivering the message to McNeil. McNeilhimself admitted that it is permissible for an employee toleave his designated area when he receives a telephonemessageand attempts to deliver it to the foreman. See foot-note17, supra,and also footnote 18.Even if the evidence compelled a finding that Morelliviolated rule 5, which it is found he did not, nevertheless, itwould not have followed that his alleged violation of rule 5was the main reason for his termination. To the contrary,substantial evidence warrants the finding that there wasdisparity in the application of rule 5 to Morelli as com-pared with other employees, who also violated the samerule, but who, perhaps, were more tractable and not en-gaged in espousing their union views in the aggressive man-ner employed by Morelli." Therefore, when Respondent PERMANEER CORPORATIONcitedMorelli for being outside his designated area undersuch circumstances, this was a discriminatory applicationof the rule. Although rule 5 was otherwise lawful,Respondent's disparate and discriminatory application ofitfor the purpose of impeding or discouraging Morelli'sright to engage in union activities violated Section 8(a)(1)and his subsequent discharge also violated Section 8(a)(3)of the Act.42The excellent brief of the Respondent discussing the al-leged 8(a)(l) and 8(a)(3) violations, and the authorities cit-ed therein, have been fully considered. However, the Ad-ministrative Law Judge finds no occasion for lengtheningthis decision by citing, distinguishing, or discussing them asit is believed that the controlling reasons for this decisionhave been sufficiently discussed.Moreover,most ofRespondent's contentions are based on an interpretation ofthe facts which are not shared by the trier of these facts.Upon the foregoing findings and conclusions, there arehereby made the following:CONCLUSIONS OF LAW1.The Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2.TheUnion,UnitedPaperworkers InternationalUnion, AFL-CIO, is a labor organization within the mean-ing of Section 2(5) of the Act.41CfN L R B vSmithVictory Corporation,190 F 2d 56 57 (C A 2,1951)42Montgomery Ward & Co,202 NLRB 978 (1973)3813.By interfering with, restraining,and coercing the em-ployees in the exercise of the rights guaranteed in Section 7of the Act, as specified,supra,the Respondent has engagedin, and is engaging in, unfair labor practices within themeaning of Section 8(a)(I) of the Act.4.By discriminating with regard to the hire and tenureof employment of Martin Morelli, Respondent discour-aged membership in the aforementionedUnionand com-mitted unfair labor practices within the meaning of Section8(a)(3) of the Act.Having found that Respondent was at least partially mo-tivated in its discriminatory treatment of Martin Morelli byhis activities on behalf of the Union,43 and thereby engagedin unfair labor practices, the following action is recom-mended.THE REMEDYIt is recommended that the Respondent cease and desistfrom violating Section 8(a)(1) and (3) of the Act and that itoffer immediate and unconditional reinstatement to Mar-tinMorelli to his former position without prejudice to hisseniority or other rights, privileges, or working conditions,dismissing if necessary anyone hired in such job on or afterJuly 17, 1973, and make Martin Morelli whole for any lossof earnings he suffered, less his net earnings, with backpayto be computed in accordance with the formulas providedinF.W.Woolworth Company,90 NLRB 289 (1950), andIsis Plumbing & Heating Co.,138 NLRB 716 (1962).[Recommended Order omitted from publication.]43N L R B vSymonsManufacturing Co,328 F 2d 835, 837 (C A 7,1964)